           Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MCOM IP, LLC,                 )
    Plaintiff,                )
                              )                       Civil Action No. 6:21-cv-00217
v.                            )
                              )
PNC FINANCIAL SERVICES GROUP, )
INC.                          )                       JURY TRIAL DEMANDED
     Defendant.               )

         PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by PNC Financial Services Group, Inc. (“PNC”).

   I.       THE PARTIES

   1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

   2. On information and belief, PNC is a corporation existing under the laws of the State of

Pennsylvania, with a principal place of business located at 701 S University Parks Dr, Waco, Tx

76706. On information and belief, PNC sells and offers to sell products and services throughout

Texas, including in this judicial district, and introduces products and services that perform

infringing methods or processes into the stream of commerce knowing that they would be sold in

Texas and this judicial district. Defendant may be served at its place of business.

   II.      JURISDICTION AND VENUE

   3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

                                                 1
            Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 2 of 15




    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.

    8. PNC maintains, operates, and administers methods and systems of unified banking systems

that infringe one or more claims of the ‘508 patent, including one or more of claims 1-20, literally

or under the doctrine of equivalents. Defendant put the inventions claimed by the ‘508 Patent into



                                                    2
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 3 of 15




       service (i.e., used them); but for Defendant’s actions, the claimed-inventions embodiments

       involving Defendant’s products and services would never have been put into service. Defendant’s

       acts complained of herein caused those claimed-invention embodiments as a whole to perform,

       and Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following preliminary

       table:



       Claim 1                                                 PNC Bank

1. A method for
constructing a unified
electronic banking
environment, said
method comprising the
steps of:
                          Attachment 1 (Virtual Wallet Checking Pro) at 1

                          Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                          overview/virtual-wallet-checking-pro-overview.html#

providing at least one
  common multi-
  channel server
  coupled to more
  than one e-banking
  touch points and
  also coupled to at
  least one computer
  system configured
  with at least one
  control console, said
  more than one e-
  banking touch points
  and said at least one   Attachment 1 (Virtual Wallet Checking Pro) at 2.
  computer system
  being provided in       Source:                 https://www.pnc.com/en/personal-banking/virtual-wallet-
  locations remote        overview/virtual-wallet-checking-pro-overview.html#
  from the other, and
  further wherein said
  more than one


                                                           3
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 4 of 15




       Claim 1                                      PNC Bank

 plurality of e-banking
 touch points are
 comprised of at least
 two different types of
 e-banking touch
 point devices, each
 of which comprise
 one or more of an
 automatic
 teller/transaction
 machine (ATM), a
 self service coin
 counter (SSCC), a
 kiosk, a digital
 signage display, an
 online accessible
 banking website, a
 personal digital
 assistant (PDA), a
 personal computer
 (PC), a laptop, a
 wireless device, or a
 combination of two
 or more thereof, and
 wherein at least one
 of said e-banking
 touch points is in
 communication with
 one or more financial
 institutions through
 said multi-channel
 server;

receiving an
  actionable input from
  at least one e-
  banking touch point;




                                                4
                   Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 5 of 15




        Claim 1                                                 PNC Bank




                           Attachment 1 (Virtual Wallet Checking Pro) at 2.

                           Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                           overview/virtual-wallet-checking-pro-overview.html#




retrieving previously
  stored data
  associated with said
  actionable input,
  wherein said
  previously stored
  data is accessible to
  any one of said e-
  banking touch
  points, and said         Attachment 1 (Virtual Wallet Checking Pro) at 4.
  previously stored
  data comprises data      Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
  from one or more         overview/virtual-wallet-checking-pro-overview.html#
  financial institutions
  and one or more
  user-defined
  preferences;




                           Attachment 2( PNC Purchase Payback) At 1

                            Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-
                           purchase-payback.html




                                                            5
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 6 of 15




       Claim 1                                                 PNC Bank



delivering said
 retrieved data to said
 at least one e-
 banking touch point
 transmitting said
 actionable input;




                                            Attachment 1 (Virtual Wallet Checking Pro) at 4.

                                  Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                                        overview/virtual-wallet-checking-pro-overview.html#




                                               Attachment 2( PNC Purchase Payback) At 1

                          Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-purchase-
                          payback.html

storing transactional
  usage data
  associated with said
  at least one e-
  banking touch point
  transmitting said
  actionable input,
  wherein said stored
  transactional usage
  data is accessible by
  any one of said more
  than one e-banking
  touch points and
                          Attachment 1 (Virtual Wallet Checking Pro) at 4.
  said at least one
  computer system;



                                                           6
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 7 of 15




       Claim 1                                                 PNC Bank

                          Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                          overview/virtual-wallet-checking-pro-overview.html#



monitoring via said
 server an active
 session in real-time
 for selection of
 targeted marketing
 content correlated to    Attachment 2( PNC Purchase Payback) At 1
 said user-defined
 preferences;              Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-
                          purchase-payback.html



subsequent to said
  monitoring, selecting
  in real-time said
  targeted marketing
  content correlated to
  said user-defined
  preferences; and




                          Attachment 1 (Virtual Wallet Checking Pro) at 4.

                          Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                          overview/virtual-wallet-checking-pro-overview.html#



transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch points
  for acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said

                                                           7
                 Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 8 of 15




       Claim 1                                                PNC Bank

 user is used during
 said active session
 to determine
 whether
 transmission of
 additional
 information related
 to said marketing
 content occurs
 during said active
 session.
                         Attachment 1 (Virtual Wallet Checking Pro) at 1

                                 Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                                       overview/virtual-wallet-checking-pro-overview.html#

Claim 7, A method for
 constructing a
 unified electronic
 banking
 environment, said
 method comprising
 the steps of:
                         Attachment 1 (Virtual Wallet Checking Pro) at 1

                         Source:                 https://www.pnc.com/en/personal-banking/virtual-wallet-
                         overview/virtual-wallet-checking-pro-overview.html#

providing a common
  multi-channel server
  coupled to one or
  more e-banking
  touch points and
  also coupled to one
  or more computer
  systems, wherein
  each computer
  system is associated
  with a financial
  institution, said e-
  banking touch points
  being provided in
  locations remote
  from the other, and
  each of which
  comprise one or
  more of an


                                                          8
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 9 of 15




       Claim 1                                                 PNC Bank

 automatic
 teller/transaction
 machine (ATM), a
 self-service coin
 counter (SSCC), a
 kiosk, a digital
 signage display, an
 online accessible
 banking website, a
 personal digital
 assistant (PDA), a
 personal computer
 (PC), a laptop, a        Attachment 1 (Virtual Wallet Checking Pro) at 2.
 wireless device, or a
 combination of two       Source:                 https://www.pnc.com/en/personal-banking/virtual-wallet-
 or more thereof, and
                          overview/virtual-wallet-checking-pro-overview.html#
 wherein at least one
 of said e-banking
 touch points is in
 communication with
 one or more financial
 institutions through
 said multi-channel
 server;

receiving an
  actionable input from
  at least one e-
  banking touch point;




                          Attachment 1 (Virtual Wallet Checking Pro) at 2.




                                                           9
                  Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 10 of 15




        Claim 1                                               PNC Bank

                           Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                           overview/virtual-wallet-checking-pro-overview.html#




retrieving previously
  stored data
  associated with said
  actionable input,
  wherein said
  previously stored
  data is accessible to
  any one of said e-
  banking touch
  points, and said                         Attachment 1 (Virtual Wallet Checking Pro) at 4.
  previously stored
  data comprises data             Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
  from one or more                      overview/virtual-wallet-checking-pro-overview.html#
  financial institutions
  and one or more
  user-defined
  preferences;




                                              Attachment 2( PNC Purchase Payback) At 1

                           Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-purchase-
                                                           payback.html




                                                         10
                 Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 11 of 15




       Claim 1                                                 PNC Bank

delivering said
 retrieved data to said
 at least one e-
 banking touch point
 transmitting said
 actionable input;




                                            Attachment 1 (Virtual Wallet Checking Pro) at 4.

                                  Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                                        overview/virtual-wallet-checking-pro-overview.html#




                                               Attachment 2( PNC Purchase Payback) At 1

                          Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-purchase-
                          payback.html

storing transactional
  usage data
  associated with said
  at least one e-
  banking touch point
  transmitting said
  actionable input,
  wherein said stored
  transactional usage
  data is accessible by
  any one of said e-      Attachment 1 (Virtual Wallet Checking Pro) at 4.
  banking touch points
  and said one or
                          Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
  more computer           overview/virtual-wallet-checking-pro-overview.html#
  systems;




                                                          11
                 Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 12 of 15




       Claim 1                                                 PNC Bank

monitoring via said
 server said active
 session in real-time
 for selection of
 targeted marketing
 content correlated to
                          Attachment 2( PNC Purchase Payback) At 1
 said user-defined
 preferences;              Source: https://www.pnc.com/en/personal-banking/banking/rewards/pnc-
                          purchase-payback.html



subsequent to said
  monitoring, selecting
  in real-time said
  targeted marketing
  content correlated to
  said user-defined
  preferences; and




                          Attachment 1 (Virtual Wallet Checking Pro) at 4.

                          Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
                          overview/virtual-wallet-checking-pro-overview.html#



transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch points
  for acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during
  said active session
  to determine
  whether
  transmission of

                                                          12
               Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 13 of 15




     Claim 1                                               PNC Bank

additional            Attachment 1 (Virtual Wallet Checking Pro) at 1
information related
to said marketing     Source: https://www.pnc.com/en/personal-banking/virtual-wallet-
content occurs        overview/virtual-wallet-checking-pro-overview.html#
during said active
session.




     These allegations of infringement are preliminary and are therefore subject to change.

          10. PNC has and continues to induce infringement. PNC has actively encouraged or instructed

     others (e.g., its customers and/or the customers of its related companies), and continues to do so,

     on how to construct a unified banking system such as to cause infringement of one or more of

     claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover, PNC has

     known of the ’508 patent and the technology underlying it from at least the date of issuance of the

     patent.

          11. PNC has and continues to contributorily infringe. PNC has actively encouraged or

     instructed others (e.g., its customers and/or the customers of its related companies), and continues

     to do so, on how to use its products and services (e.g., construction of unified banking system) and

     related services that provide unified banking systems such as to cause infringement of one or more

     of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover, PNC

     has known of the ’508 patent and the technology underlying it from at least the date of issuance of

     the patent.




                                                      13
              Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 14 of 15




       12. PNC has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



       IV.      JURY DEMAND

             MCom hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘508 patent;

 b.          award MCom damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award MCom an accounting for acts of infringement not presented at trial and an award by

             the Court of additional damage for any such acts of infringement;

 d.          declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

             fees, expenses, and costs incurred in this action;

  e.         declare Defendant’s infringement to be willful and treble the damages, including attorneys’

             fees, expenses, and costs incurred in this action and an increase in the damage award

             pursuant to 35 U.S.C. § 284;

  f.         a decree addressing future infringement that either (i) awards a permanent injunction

             enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

             subsidiaries, and those in association with Defendant from infringing the claims of the

             Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in



                                                      14
      Case 6:21-cv-00217-ADA Document 1 Filed 03/05/21 Page 15 of 15




     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for MCom, LLC




                                              15
